DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed September 28, 2021.  In the applicant’s reply; claims 1-7 were amended. Claims 1-7 are pending in this application.

Response to Arguments
Applicants' amendments filed on September 28, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on July 21, 2021.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claims 1-7 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby withdrawn.
Applicant’s amendments overcome the rejections of claims 1-7 under 35 U.S.C. 112 second paragraph for being indefinite, and the rejection is hereby withdrawn.
Applicant’s amendments to incorporate in structural terms coupled to the functional claim language overcomes the claim interpretation of Claims 1-6 under 35 U.S.C. 112 sixth paragraph, and the rejection is hereby withdrawn.

REASONS FOR ALLOWANCE
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the system of Claim 1 or the method of Claim 7, which specifically comprises the following features in combination with other recited limitations:
- An automatic inspection system comprising: 
- a measurement device which outputs measurement data; 
- and a data collection device which collects the measurement data outputted from the measurement device, wherein the data collection device comprises: 
- a processor configured to: generate exposure parameter determination information; 
- and request the measurement device to acquire the measurement data and include the exposure parameter determination information for the measurement device in the request, 
- receive the measurement data acquired by the measurement device and store the measurement data received from the measurement device,
-; and wherein the measurement device includes a sensor configured to capture an image of an inspection target;
- and a processor configured to: manage a predetermined exposure parameter used when the sensor captures the image of the inspection target, and determine the predetermined exposure parameter set for the sensor based on the exposure parameter determination information received from the data collection device; 
- and generate the measurement data by analyzing data obtained from the captured image.
As these limitations were in claim 1, and claims 2-6 are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 

method recited in claim 7, or the system recited in claim 1.  Especially, Li is the most relevant reference, as it is directed towards a system and method for 3D profile determination using model-based peak selection, and teaches the selection of a correct profile after analyzing a surface with multiple exposure levels applied. However, applicant’s amendments clarify the inventive concept over the prior art of Li, in the amendments presented above. Specifically, the claims now require an adjustment to the exposure parameter “manage a predetermined exposure parameter used when the sensor captures the image of the inspection target, and determine the predetermined exposure parameter set for the sensor based on the exposure parameter determination information received from the data collection device”. An updated search was performed but did not result in the determination of any prior art as being pertinent to the amended claims, and is placed in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

December 16, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        /TAHMINA N ANSARI/Primary Examiner, Art Unit 2662